           Case 1:18-vv-01132-UNJ Document 50 Filed 12/26/19 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1132V
                                      (not to be published)



    VIOLET J. BARINO,                                        Chief Special Master Corcoran

                        Petitioner,                          Filed: October 31, 2019
    v.
                                                             Special Processing Unit               (SPU);
    SECRETARY OF HEALTH AND                                  Attorney’s Fees and Costs
    HUMAN SERVICES,

                        Respondent.


William P. Hatfield, Hatfield Temple, LLP, Florence, SC, for Petitioner.

Ida Nassar, U.S. Department of Justice, Washington, DC, for Respondent.

                      DECISION ON ATTORNEY’S FEES AND COSTS1

       On August 2, 2018, Violet J. Barino, (“Petitioner”), filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2
(the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to
vaccine administration (“SIRVA”) as a result of a February 3, 2017 pneumococcal
conjugate vaccine. (Petition at 1). On August 20, 2019, then-Chief Special Master
Dorsey issued a decision awarding compensation to Petitioner based on the
Respondent’s proffer. (ECF No. 36).
1 Although I have not designated this Decision for publication, it will be made available on the United States
Court of Federal Claims’ website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note
(2012) (Federal Management and Promotion of Electronic Government Services). In accordance with
Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the
identified material fits within this definition, I will redact such material from public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:18-vv-01132-UNJ Document 50 Filed 12/26/19 Page 2 of 5




       Petitioner has now filed a motion for attorney’s fees dated August 21, 2019,
requesting a total award of $18,884.78, consisting of $15,277.75 in fees and $3,607.03
in costs. (ECF No. 39). In compliance with General Order #9, Petitioner filed a signed
statement indicating that Petitioner incurred no out-of-pocket expenses. (ECF No. 41).
Respondent reacted to the motion on September 19, 2019 indicating he is satisfied the
statutory requirements for an award of attorney’s fees and costs are met in this case and
deters to the Court’s discretion to a reasonable award for attorney’s fees and costs to be
awarded. (ECF No. 44). Petitioner did not file a reply thereafter.

      For the reasons set forth below, I hereby GRANT Petitioner’s motion in part,
awarding final attorney’s fees in the amount of $13,674.75.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health &
Human Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. at 482, 484 (1991). She “should present adequate proof [of the attorneys’ fees and
costs sought] at the time of the submission.” Id. at 484 n.1. Petitioner’s counsel “should
make a good faith effort to exclude from a fee request hours that are excessive,
redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is
obligated to exclude such hours from his fee submission.” Hensley, 461 U.S., at 434.

                                            2
         Case 1:18-vv-01132-UNJ Document 50 Filed 12/26/19 Page 3 of 5



                                    ATTORNEY FEES

       Petitioner requests the rate of $295 per hour for all time billed by her attorney
William Hatfield and $65.00 per hour for time billed by paralegal Jennifer Lisandrelli. (ECF
No. 39 at 2). Mr. Hatfield has been a licensed attorney in the state of South Carolina
since 1977. (Id. at 1). I find the requested rates reasonable and award them herein.

        Billing records submitted from Mr. Hatfield contain multiple entries that are vague,
and the relevance of the tasks performed is not apparent. Special Masters have
previously decreased awards of attorney’s fees for vagueness. See, e.g., Mostovoy v.
Sec’y of Health & Human Servs., No. 02-10V, 2016 WL 720969 (Fed. CL. Spec. Mstr.
Feb. 4, 2016); Barry v. Sec’y of Health & Human Servs., No. 12-39V, 2016 WL 6835542
(Fed. Cl. Spec. Mstr. Oct. 25, 2016) (reduced a fee award by 10 percent due to vague
billing entries). An application for fees and costs must sufficiently detail and explain the
time billed so that a special master may determine, from the application and the case file,
whether the amount requested is reasonable. See, e.g., Bell v. Sec’y of Health & Human
Servs., 18 Cl. Ct. 751, 760 (1989); Rodriguez v. Sec’y of Health & Human Servs., 2009
WL 2568468 (Fed. Cl. Spec. Mast. June 27, 2009). Petitioner bears the burden of
documenting the fees and costs claimed. Id. at *8. Examples of vague billing entries
include multiple line items listed as; “review of medicals”; “review of correspondence”;
“review of pleadings”, “update pleadings” and “email to opposing counsel”. (ECF No. 39-
4 at 1-4).

         Mr. Hatfield states in his affidavit that when he first took Petitioner’s case, he
“believed that her case was a medical malpractice claim and certain of the hours set forth
in the statement of hours and costs are attributed to investigation of that claim.” (ECF No.
39-1 at 1) but medical malpractice claims are outside the scope of Vaccine Program
litigation. Time spent assisting Petitioner on other legal matters, although they may stem
from the same injury that is the cause of this litigation, are not “incurred in any proceeding
on such petition” as contemplated by 42 U.S.C. § 300aa-15(e) and is non-compensable.
Thus, I cannot compensate Petitioner for any of the time billed by Mr. Hatfield related to
a potential medical malpractice claim. However, due to the vague nature of the billing
entries, it is difficult to determine which tasks were associated with what would have been
the medical malpractice claim and which tasks were associated with the vaccine claim,
prior to the petition being field in August 2018.

       For the reasons listed above, I find that an overall reduction of the request for
attorney fees by 20 percent to be reasonable. This results in an overall reduction of
$3,055.55.
                                              3
         Case 1:18-vv-01132-UNJ Document 50 Filed 12/26/19 Page 4 of 5



                                  ATTORNEY COSTS

        Like attorney’s fees, a request for attorney’s costs must be reasonable. Perreira
v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
a total reimbursement of costs in the amount of $3,607.03, which includes charges for
medical records, filing the petition, and postage charges. Upon review of the request for
attorney costs, supporting documentation for the requests for costs was not provided. On
August 23, 2019, then-Chief Special Master Dorsey filed an order requesting the
supporting documentation be provided. (ECF No. 40). On August 29, 2019, Mr. Hatfield
filed the requested supporting documentation. (ECF No. 43). However, I find it necessary
to reduce the request for the reasons listed below.

       Petitioner requests reimbursement in the total of $728.20 for attorney costs. Upon
review of the documentation provided in support of costs, Mr. Hatfield submitted $697.55
in receipts and other supporting documentation to support the request for attorney’s
costs. (ECF No. 39 – 2 at 5). A request for attorney’s costs cannot reimbursed without
supporting documentation. See Guidelines for Practice Under the National Vaccine Injury
Compensation Program at 71. Petitioner’s request for attorney’s costs is reduced by
$30.65, for the costs in which supporting documentation was not provided.

       Petitioner requests $716.00 in attorney costs listed as “filing fee.” (ECF No. 39 –
2 at 5). Upon review of the documentation submitted in response to the order filed on
August 23, 2019, two are for items regarding admission to practice in the U.S. Court of
Federal Claims. These include a payment to the Supreme Court of South Carolina for
$25 for a certificate of good standing as well as admission fees for the U.S. Court of
Federal Claims. (ECF No. 43 at 2, 3). The cost for admission to the United States Court
of Federal Claims Bar is non-compensable. Raymo v. Sec'y of Health & Human Servs.,
2016 WL 7212323, at *24 (denying costs associated with obtaining counsel’s certificate
of good standing from the State Supreme Court); Ceballos v. Sec'y of Health & Human
Servs., No. 99-97V, 2004 WL 784910, at *15 (Fed. Cl. Spec. Mstr. Mar. 25, 2004) (the
admission fee for the USCFC bar is not recoverable). There is a discrepancy of $10.00
from the amount requested in Petitioner’s motion and the documentation provided.
Reimbursement for these costs is denied and the request for costs listed as “filing fee” is
reduced by $326.00. The cost of $400.00 for filing the petition in the Court of Federal
Claims will be reimbursed.

       Petitioner is seeking reimbursement for “life care planning” services provided by
Audrey Rabon Holmes, BSN, RN. (ECF No. 39-2 at 5). The invoice submitted by
Petitioner’s counsel lists Ms. Holmes’ profession as a legal nurse consultant and the
                                            4
           Case 1:18-vv-01132-UNJ Document 50 Filed 12/26/19 Page 5 of 5



services performed were reviewing records and preparation of an affidavit in June 2018.
(ECF No. 43 at 25). The record does not indicate that an affidavit was filed by Ms. Holmes,
or that her record review services were necessary in this matter as the invoice states that
her services were for the case of “Violet Barino [vs.] Walgreens”. Id. Just as with attorney
fees, costs associated with civil claims are not compensable in the Vaccine Program. In
addition, counsel for Petitioner was made aware that if any expert was to be utilized, the
Court and Respondent’s counsel would need to be made aware prior to the expert being
retained. (ECF Nos. 7, 30 and 34). The request for costs associated with services
preformed by Ms. Holmes is denied. This reduces the request by $875.00.

       Petitioner also requests attorney costs in the amount of $922.83 listed under “soft
cost advances”. (ECF No. 39-2 at 5). These include costs listed at “color photography”,
“copy charges”, initial administrative fee”, postage, scanning, and “telephone charges –
long distance.” Per the order filed on August 23, 2019 requesting all supporting
documentation for all costs requested, Petitioner’s counsel failed to provide any invoices,
receipts or explanation in support of these requested costs. The request for
reimbursement for the costs listed as “soft costs” is denied.

                                             CONCLUSION

       Accordingly, I GRANT IN PART Petitioner’s motion for attorney fees and costs and
award the total of $13,674.753 as a lump sum in the form of a check jointly payable to
Petitioner and her counsel William P. Hatfield.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk
of the court SHALL ENTER JUDGEMENT in accordance to this motion.4

IT IS SO ORDERED.
                                                           s/Brian H. Corcoran
                                                           Brian H. Corcoran
                                                           Chief Special Master


3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      5
